Citation Nr: 1436140	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  09-45 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUES

1.  Entitlement to an evaluation greater than 10 percent for the service-connected arrhythmia (claimed as heartbeat problems) from September 1, 2004.

2.  Entitlement to an evaluation for the service-connected diabetes mellitus II greater than 10 percent prior to November 26, 2007, and 20 percent beginning on that date.

3.  Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969.

This matter comes to the Board of Veterans' Appeal (Board) on appeal from September 2008 and March 2009 rating decisions of the RO.  

With respect to the issue of an increased rating for the service-connected arrhythmia, the Board notes that, in August 2009, the RO increased the rating to 100 percent effective on the date of the grant of service connection for this disability, or June 24, 2004, to September 1, 2004, when a 10 percent rating was assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings).  

Thus, in light of the maximum 100 percent rating assigned for the period prior to September 1, 2004, the issue has been recharacterized as set forth on the preceding page.  See AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).

The issue of service connection for a dental disability, claimed as secondary to service-connected diabetes mellitus, type II, has been raised by the record.  See Veteran's statement received in April 2010.  However, as it has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction and refers it to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of an increased evaluation for the service-connected arrhythmia (claimed as heartbeat problems) greater than 10 percent beginning on September 1, 2004, and an evaluation for diabetes mellitus II in excess of 10 percent prior to November 26, 2007, and 20 percent beginning on that date, are being remanded to the AOJ.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran requested in a writing received in October 2009 that his appeal as to the claim of service connection for hepatitis C be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for the claim of service connection for hepatitis C have been met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  

Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2013). The Veteran withdrew his claim of service connection for hepatitis C in writing received in October 2009, and as such, there remain no allegations of errors of fact or law for appellate consideration of this issue.  

Accordingly, the Board does not have jurisdiction to review the appeal as to the claim of service connection for hepatitis C.  The appeal to this extent must be dismissed.


ORDER

The appeal as to the claim of service connection for a hepatitis C is dismissed.


REMAND

Following the issuance of the most recent Supplemental Statement of the Case in November 2009, the Board received a copy of a favorable decision from the Social Security Administration dated in December 2009.  

This decision shows that the Veteran was awarded disability benefits for disabilities that include arrhythmia and diabetes mellitus, type II.  However, the underlying medical records were not attached.  

Consequently, as the records are pertinent to the present appeal for increased ratings for the service-connected arrhythmia and diabetes mellitus, II, this case must be remanded so that the medical records can be obtained and associated with the claims file.  

The duty to assist requires that such records be requested where they may be relevant to an issue on appeal.  See Golz v. Shinseki, 590 F. 3d 1317, 1320-23 (Fed. Cir. 2010).  A negative reply is requested if the records are unavailable, and the Veteran must be notified.  38 C.F.R. § 3.159(e)(1) (2013).  

Also, the Veteran informed VA in April 2010 that he was enclosing a pacemaker checkup report for the last six months, but the report is not on file.  Rather, the last pacemaker checkup report is dated in March 2009.  Consequently, an attempt should be made to obtain this identified, pertinent evidence along with any other outstanding evidence.  38 U.S.C.A. § 5103A(b).  

Accordingly, these remaining matters are REMANDED for the following action:

1.  The AOJ should take all indicated action to request copies of SSA records, including all underlying medical records, and associate them with the claims file.  If the records are unavailable, a negative reply is requested and should be added to the claims file.  Notice to the Veteran regarding the same must be in accordance with 38 C.F.R. § 3.159 (e) (1). 

The Veteran should be notified that he may submit medical evidence or treatment records to support his claims for increase.  

2.  The AOJ then should take appropriate steps to obtain copies of all relevant, outstanding medical records pertinent to this appeal, particularly the six month pacemaker checkup reports subsequent to the March 2009 checkup.  All records obtained should be associated with the claims folder or virtual folder.  The procedures set forth at 38 C.F.R. § 3.159(c)(1), with respect to private medical records, should be followed. 

3.  After completing all indicated development, the AOJ should readjudicate the claim for an increased evaluation for arrhythmia (claimed as heartbeat problems) greater than 10 percent from September 1, 2004, and for an evaluation for diabetes mellitus II in excess of 10 percent prior to November 26, 2007, and 20 percent from November 26, 2007, in light of all the evidence of record.  If any benefit sought on appeal remains denied, a fully responsive SSOC should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


